                        Case MDL No. 2997 Document 90 Filed 04/09/21 Page 1 of 1
                             BEFORE THE UNITED STATES JUDICIAL PANEL
                                  ON MULTIDISTRICT LITIGATION
MDLNo.2997                     & Title - IN RE: Baby Food Marketing, Sales Practices and Products Liabilit;,.


                                                           NOTICE OF APPEARANCE
                                      (Appearances should only be entered in compliance with Rule 4.1 (c).


PARTIES REPRESENTED (indicate plaintiff or defendant (i.e. Plaintiff Bob Jones)-Ifrepresentation
includes more than one party, attach a separate list.)
Plaintiff ATAHSIA SMILEY

SHORT CASE CAPTION(s) (Include District and Civil Action No. (i.e. Jones v. Smith Corp., et al., D.
Delaware, 1 :14-586)-If party representation includes more than one case, attach a schedule of actions)
NOTE: Include only actions in which you are entering an Appearance,
SMILEY v. BEECH-NUT NUTRITION CO., NORTHERN D. OF NEW YORK,
I :21-cv-0271-TJM-CFH


        In compliance with Rule 4.l(c), R.P.J.P.M.L., 199 F.R.D. 425,431 (2001), the following designated
attorney is authorized to receive service of all pleadings, notices, orders, and other papers relating to practice before
the United States Judicial Panel on Multidistrict Litigation on behalf the plainti          efendant(s) indicated . I am
aware that only one attorney can be designated for each party.

                         4/9/2021

                                       Date                                            Signature o


Name and Address of Designated Attorney:                                                 Gary S. Graifman, Esq.
                                                                                         135 Chestnut Ridge Road, Suite 200
                                                                                         Montvale, New Jersey 07645

TeI ephone N o.: 845-356-2570
                 ___________  _                                                    Fax No.: 845-356-4335


Ema1.1 Add ress: gg raifman@kgglaw.com _
                 ___________

Instructions:


1, From the JP.ML home page, download Notice of Appearance. Fill out fonn and save in .pdf format. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Fonn is to be filed as the main PDF document. Any documents submitted with the Appearance Fonn are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.
3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.
4. Enter the three or four digit MDL number (ex. 875). Select Next.
5, Verify MDL number, if correct Select Next.
6. Choose the case(s) for which the Appearance is being filed. Select Next.
7. Select Party. Select next twice.
8, Upload the Appearance Fonn as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (N ote: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).
9, Select the next button and verify docket text. If correct continue to select next to complete the transaction.
                                                                                                                                                               JPML Form 18
